Citation Nr: 0123154	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a joint disorder.  

3.  Entitlement to service connection for pancreatitis.  

4.  Entitlement to service connection for a stomach disorder 
to include esophagitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from June 1977 to December 
1978.  In March 1998, the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO) denied an increased 
disability evaluation for the veteran's service-connected 
traumatic lumbar paravertebral myositis with a L5-S1 bulging 
disc and S1 radiculopathy.  In April 1998, the veteran 
submitted a notice of disagreement with that decision.  In 
September 1998, the RO issued a statement of the case to the 
veteran and his accredited representative.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO rating decision 
which determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a joint disorder, pancreatis, and a stomach disorder to 
include esophagitis; denied those claims; and denied service 
connection for hypertension.  In November 1999, the veteran 
submitted a notice of disagreement with the September 1999 
rating decision.  In November 1999, the veteran submitted a 
substantive appeal from the denial of an increased evaluation 
for his lumbosacral spine disorder.  In July 2000, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of 
service connection for hypertension, a joint disorder, 
pancreatis, and a stomach disorder to include esophagitis.  
In July 2000, the RO determined that the veteran had not 
submitted a timely substantive appeal from the March 1998 
rating decision denying an increased evaluation for his 
lumbosacral spine disorder.  In July 2000, the veteran 
submitted a notice of disagreement with the RO's July 2000 
determination.  In September 2000, the veteran submitted a 
substantial appeal from the denial of service connection for 
hypertension, a joint disorder, pancreatis, and a stomach 
disorder to include esophagitis.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The veteran may have submitted informal claims of entitlement 
to both service connection for a knee disorder and finger 
fracture residuals and a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts on appeal that service connection is 
warranted for hypertension, a joint disorder, pancreatis, and 
a stomach disorder secondary to his service-connected 
lumbosacral spine disorder.  Initially, the Board observes 
that the RO denied the veteran's claims of entitlement to 
service connection for a joint disorder, pancreatis, and a 
stomach disorder to include esophagitis upon its 
determination that the veteran had not submitted 
well-grounded claims.  The statutes and regulations governing 
the adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The veteran's claims for service connection for hypertension, 
a joint disorder, pancreatis, and a stomach disorder to 
include esophagitis have apparently not been considered under 
the amended statutes and regulations.  Therefore, the claims 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In reviewing the report of a March 1999 VA examination for 
compensation purposes and a June 1999 addendum to the report, 
the Board observes that the examiner noted that no medical 
records were available for review prior to the examination.  
The examination did not address the veteran's hypertension, 
joint disorder, and pancreatis.  The Court has clarified that 
examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).   
The veteran submitted a timely notice of disagreement with 
the RO's July 2000 determination that he did not submit a 
timely substantive appeal from its March 1998 rating decision 
denying an increased evaluation for his lumbosacral spine 
disorder.  The RO has not issued a statement of the case or 
supplemental statement of the case which addresses that 
issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that the 
veteran provide information as to all 
treatment of his hypertension, joint 
disorder, pancreatis, and stomach 
disorder to include esophagitis including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after 1996 be forwarded for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for an appropriate VA examination 
in order to determine the current nature 
and severity of the veteran's claimed 
hypertension, joint disorder, pancreatis, 
and stomach disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should express 
an opinion for the record as to whether 
it is at least as likely as not that any 
identified cardiovascular, joint, 
pancreatic, or gastrointestinal 
disabilities were initially manifested 
during active service or etiologically 
related to the veteran's 
service-connected traumatic lumbar 
paravertebral myositis with a L5-S1 
bulging disc and S1 radiculopathy.  The 
examiner or examiner are requested to 
clarify whether any of the identified 
disabilities increased in severity due to 
the veteran's service-connected 
lumbosacral spine disorder.  The 
reasoning for the opinions expressed 
should be explicitly set forth.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for hypertension, a 
joint disorder, pancreatis, and a stomach 
disorder to include esophagitis with 
express consideration of the 
applicability of 38 C.F.R. 

§ 3.310(a) (2000) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
concerning secondary service connection 
via aggravation.  If the claims remain 
denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

6.  The RO should issue a statement of 
the case to the veteran and his 
accredited representative which addresses 
the issue of whether the veteran 
submitted a timely substantive appeal 
from the March 1998 rating decision 
denying an increased evaluation for his 
traumatic lumbar paravertebral myositis 
with a L5-S1 bulging disc and S1 
radiculopathy.  If the veteran responds 
in a timely manner and perfects an appeal 
of this issue, then and only then, should 
this issue be certified to the Board for 
appellate review.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record 
and due process of law.  No inference should be drawn 
regarding the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


